Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. 

Applicant’s argument is quoted below:
“With this response the claims have been further amended to state that a compressible member that is compressed in the axial direction and resists rotation of the sensor body relative to the housing. Further, the compressible member is positioned between the flange member and a shoulder portion of the main housing or the sensor body that includes the threaded cylindrical bore. 
The compressible member is specifically defined as a wave ring.” 

In response to the argument above, Examiner believes that the combination of Vanderaa in view of Tanner, reasonably teaches the invention as claimed (see rejection below).  In particular, the “compressible member” is interpreted to be the compression ring 32 of Vanderaa which “immobilizes rotation of transmitter housing 28 on sensor module 30” as described at paragraph [0019] and note that the coupling of the housing 28 and the sensor module 30 is in the axial direction thus reading on the invention as claimed.  Please see rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 18, the instant claim appears to recite “the compressible member” (i.e. corresponding to “a compressible member” of claim 14 at line 11), comprising “a wave ring” (see line 2 of claim 18).  It is unclear if this is additional “wave ring” or it corresponds to the “a wave ring” of claim 14 last line.  For examining purposes, Examiner is interpreting the wave ring of claim 18 to be the same wave ring of claim 14.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0238126 A1 to Vanderaa (hereinafter “Vanderaa”) in view of U.S. Patent No. 7,426,870 B2 to Tanner (hereinafter “Tanner”).

Regarding Claim 1, Vanderaa teaches an industrial process transmitter (see abstract) comprising: 
a main housing (transmitter housing 12, 28, 38, Figs. 1, 2, 8, see paragraphs [0015], [0019]) containing transmitter circuitry (see paragraph [0015]) and comprising a first threaded portion (see threaded portion at Fig. 6); 
a sensor body (see sensor module 30, 86, Figs. 1, 2, 8)  comprising a process sensor (see paragraphs [0015], [0019]) and a second threaded portion (see threaded portion at Figs. 3A, 8) showing in threaded engagement with the first threaded portion (see Fig. 8 and paragraph [0019]), wherein one of the first and second threaded portions comprises a threaded cylindrical projection, and the other of the first and 
Vanderaa does not explicitly teach a flange member received within a circular groove of the projection, wherein the flange member comprises circular compressible ring, which fits in the circular groove.
Tanner, in the field of torsional fixing devices for measurement transmitters, teaches a flange member (a stop ring 3, Figs. 2, 3, see Col. 4, lines 39 – 48) received within a circular groove of the projection (see annular groove 22 that receives the ring 3, Fig. 2, see Col. 4, lines 24 – 57), wherein the flange member (3) comprises circular compressible ring (see Col. 5, lines 33 – 42 describing the stop ring 3 being preferably made from elastic material thus reading on the compressible ring as claimed) which fits in the circular groove (see arrangement at Fig. 2 showing the ring 3 fitting into the annular groove 22), to thereby allow limited relative movement between the sensor body (sensor element 2, Fig. 1, see Col. 3, lines 59 - 62) and the main housing (housing 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the compressible stop ring (i.e. flange member) arranged within a circular of Tanner into Vanderaa in order to securely and efficiently attach the sensor housing to the main body since the stop ring can serve the function of a seal as well as limit the twistability of the housing element/sensor housing relative to the main body/second element to an angular range thereby avoiding damaging cables/connections that extend from the respective housing elements. 
Vanderaa in view of Tanner as modified above further teaches wherein: 
a compressible member (compression ring 32, Fig. 3A of Vanderaa) that is compressed in the axial direction (note that compression ring 32 is an internal compressing ring as specified at paragraph [0020] thus experiencing compressed force in the axial direction) and resists rotation of the sensor body relative to the housing (see abstract, see paragraphs [0017], [0019] of Vanderaa describing “transmitter 12 is provided with compression ring 32 that provides a reduced-stress coupling between 
wherein:
movement of the sensor body (30, 86, of Vanderaa and/or 2, 20, Fig. 2 of Tanner) relative to the main housing (28, 38 of Vanderaa and/or 10, 1, 11, Figs. 1, 2 of Tanner) along the axis of the bore is restricted to an axial distance that is bounded through engagement between the flange member (3 of Tanner) and the first or second threaded portion that includes the threaded cylindrical bore (see arrangement at Fig. 2 of Tanner showing an axial distance (i.e. vertical distance as seen at Fig. 2) and arrangement of the ring and threaded portions), and engagement between the main housing and the sensor body (see Col. 4, line 24 – Col. 5, line 42 and Fig. 2 of Tanner and/or see paragraph [0019] of Vanderaa); and 
rotation of the sensor body relative to the main housing about the axis is limited by the axial distance (see Col. 1, line 54 – Col. 2, line 13, Col. 4, lines 10 – 57 and arrangements at Figs. 1, 2 of Tanner and/or Fig. 8 of Vanderaa) to thereby prevent damage to the wires that connect the process sensor to the transmitter circuitry (damages to wires/cables can be prevented by providing the axial barriers which limit the axial movement between the transmitter housing and the sensor housing of Tanner as indicated at Col. 1, lines 13 – 21, Col. 1, line 54 – Col. 2, line 13 as well as Col. 4, lines 13 – 16, see also modification above);
Vanderaa) is positioned between the flange member (3 of Tanner see modification above, note that the flange member 3 of Tanner would be positioned in the threaded area (i.e. groove of Vanderaa as seen at mating threads 90, Fig. 8) which is above where the compression ring 32 is arranged since the ring 3 is arranged in the threaded portion of Tanner as seen at Fig. 2) and a shoulder portion of the main housing or the sensor body that includes the threaded cylindrical bore (see modification above, see also arrangement at Figs. 3A, 8 of Vanderaa and Fig. 2 of Tanner); and
the compressible member comprises a wave ring (internal ring 32 of Vanderaa, see for instance different embodiments of the ring at Figs. 9A-9C which appears to have wave like structure).
Insofar as Vanderaa may be construed as not explicitly stating the compressible member comprising a wave ring, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a compressible member comprising a wave ring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 14, Vanderaa teaches an industrial process transmitter (see abstract) comprising: 
a main housing comprising a cylindrical bore (transmitter housing 12, 28, 38, Figs. 1, 2, 8, see paragraphs [0015], [0019]); 

a sensor body (see sensor module 30, 86, Figs. 1, 2, 8)  comprising a process sensor configured to sense an industrial process (see paragraphs [0015], [0019]), and a cylindrical projection (86, 30, Fig. 8) received within the bore (see arrangement at Fig. 8), wherein the process sensor (sensor module 30) electrically couples to the transmitter circuitry (electronics compartment 34 of the transmitter housing 28) through wires (see wiring 88, Fig. 8 that connects the electronics compartment 34 of the transmitter housing 28 to the sensor module 30, see description at paragraph [0025] stating “As such, when sensor module 30 (FIG. 2) is inserted into module compartment 38, wiring 88 (FIG. 8) from a sensor can connect with electronics positioned in electronics compartment 34”).
Vanderaa does not explicitly teach a flange member received within a circular groove of the projection, wherein the flange member comprises circular compressible ring, which fits in the circular groove.
Tanner, in the field of torsional fixing devices for measurement transmitters, teaches a flange member (a stop ring 3, Figs. 2, 3, see Col. 4, lines 39 – 48) received within a circular groove of the projection (see annular groove 22 that receives the ring 3, Fig. 2, see Col. 4, lines 24 – 57), wherein the flange member (3) comprises circular compressible ring (see Col. 5, lines 33 – 42 describing the stop ring 3 being preferably made from elastic material thus reading on the compressible ring as claimed) which fits in the circular groove (see arrangement at Fig. 2 showing the ring 3 fitting into the annular groove 22), to thereby allow limited relative movement between the sensor body (sensor element 2, Fig. 1, see Col. 3, lines 59 - 62) and the main housing (housing 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the compressible stop ring and groove of Tanner into Vanderaa in order to securely and efficiently attach the sensor housing to the main body since the stop ring can serve the function of a seal as well as limit the twistability of the housing element/sensor housing relative to the main body/second element to an angular range thereby avoiding damaging cables/connections that extend from the respective housing elements. 
Vanderaa in view of Tanner as modified above further teaches wherein: 
a compressible member (compression ring 32, Fig. 3A of Vanderaa) that is compressed in the axial direction (note that compression ring 32 is an internal compressing ring as specified at paragraph [0020] thus experiencing compressed force in the axial direction) and resists rotation of the sensor body relative to the housing (see abstract, see paragraphs [0017], [0019] of Vanderaa describing “transmitter 12 is provided with compression ring 32 that provides a reduced-stress coupling between 
wherein: 
movement of the sensor body (30, 86, of Vanderaa and/or 20, Fig. 2 of Tanner) relative to the main housing (28, 38 of Vanderaa and/or 10, Fig. 2 of Tanner) along the axis of the bore is restricted to an axial distance (see arrangement at Fig. 2 of Tanner showing an axial distance (i.e. vertical distance as seen at Fig. 2) and arrangement of the ring and threaded portions, see also paragraph [0019] of Vanderaa); 
movement of the sensor body relative to the main housing in a first direction along the axis is limited through engagement between the main housing and the flange (see arrangement at Fig. 2 of Tanner that limits the movement of the housing according to the stop ring 3); 
movement of the sensor body relative to the main housing in a second direction along the axis is limited through engagement between the main housing and the sensor body (see arrangement of the housing elements at Fig. 2 of Tanner, see also paragraph [0019] of Vanderaa); 
rotation of the sensor body relative to the main housing is resisted by the compressible member (32 of Vanderaa, see paragraph [0019] describing the compression ring 32 immobilizes rotation of transmitter housing 28 on sensor module 30) to thereby prevent damage to the wires that connect the process sensor to the transmitter circuitry (see paragraph [0025] of Vanderaa and/or see Tanner describing damages to wires/cables can be prevented by providing the 
the compressible member (32 of Vanderaa) is positioned between the flange member (3 of Tanner see modification above, note that the flange member 3 of Tanner would be positioned in the threaded area (i.e. groove of Vanderaa as seen at mating threads 90, Fig. 8) which is above where the compression ring 32 is arranged since the ring 3 is arranged in the threaded portion of Tanner as seen at Fig. 2) and a shoulder portion of the main housing or the sensor body that includes the threaded cylindrical bore (see modification above, see also arrangement at Figs. 3A, 8 of Vanderaa and Fig. 2 of Tanner); and
the compressible member comprises a wave ring (internal ring 32 of Vanderaa, see for instance different embodiments of the ring at Figs. 9A-9C which appears to have wave like structure).
Insofar as Vanderaa may be construed as not explicitly stating the compressible member comprising a wave ring, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a compressible member comprising a wave ring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claims 2 and 16, Vanderaa in view of Tanner as modified above teaches wherein the axial distance limits rotation of the sensor body relative to the housing (see paragraph [0019] of Vanderaa and/or see Col. 4, lines 39 – Col. 5, line 49 and Fig. 2 of Tanner describing the relation of the axial thickness and the twisting).  
Even though Vanderaa in view of Tanner teach the axial distance limiting rotation of the sensor body relative to the housing as indicated above, Vanderaa in view of Tanner does not explicitly teach the rotation being less than two rotations.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a device that limits the rotation to less than two rotations, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Regarding Claim 6, Vanderaa in view of Tanner as modified above teaches wherein the groove is an annular groove formed in a distal end of the projection (see groove 22 of Tanner).  

Regarding Claim 7, Vanderaa in view of Tanner as modified above teaches the flange member (3 of Tanner) comprises a retainer ring (stop ring 3 of Tanner).  

Regarding Claim 8, Vanderaa as modified above teaches wherein the first threaded portion comprises the threaded cylindrical bore, and the second threaded portion comprises the threaded projection (see Fig. 8).  
Regarding Claim 9, Vanderaa as modified above teaches the claimed invention except for wherein the first threaded portion comprises the threaded projection, and the second threaded portion comprises the threaded cylindrical bore.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a first threaded portion comprising the threaded projection and the second threaded portion comprising the threaded cylindrical bore, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  

Regarding Claim 10, Vanderaa as modified above teaches at least one seal between the projection and the bore (see compression ring 32 comprising spacer hoop 54 comprising a split ring, Fig. 3A, paragraphs [0019] and [0020]).  

Regarding Claim 11, Vanderaa as modified above teaches wherein the at least one seal comprises at least one of a V-ring, an O-ring, and a scraper seal (see ring 32, Fig. 3A).  

Regarding Claim 12, Vanderaa as modified above teaches wherein the process sensor is selected from the group consisting of a level sensor, a vibrating fork level switch, a pressure sensor, a flow rate sensor, a temperature sensor, and a control element (see paragraphs [0002], [0017]).  

Regarding Claim 13, Vanderaa as modified above teaches including at least one wire extending from sensor circuitry contained in the sensor body through the bore and the projection and to the transmitter circuitry (see Fig. 1, see also paragraphs [0016] – [0017]).  

Regarding Claim 15, Vanderaa in view of Tanner as modified above teaches wherein: 
the cylindrical bore and the cylindrical projection include threaded portions in threaded engagement with each other (see Fig. 8 of Vanderaa); 
relative rotation between the sensor body and the main housing about the axis of the bore causes relative movement between the sensor body and the main housing along the axis (see Fig. 8 of Vanderaa, see paragraph [0019]); and 
rotation of the sensor body relative to the housing is limited by the axial distance (see modification above, see Col. 4, lines 39 – Col. 5, line 49 and Fig. 2 of Tanner, see also paragraph [0019] of Vanderaa) .  

Regarding Claim 17, Vanderaa in view of Tanner as modified above teaches wherein the groove (22 of Tanner) is an annular groove and the flange member (3 of Tanner) comprises a retainer ring (stop ring 3 of Tanner).  

Regarding Claim 18, as best understood, Vanderaa in view of Tanner as modified above teaches wherein the compressible member comprises a wave ring (internal ring 32 of Vanderaa, see for instance different embodiments of the ring at Figs. 9A-9C) 

Regarding Claim 19, Vanderaa as modified above teaches wherein: wherein the process sensor is selected from the group consisting of a level sensor, a vibrating fork level switch, a pressure sensor, a flow rate sensor, a temperature sensor, and a control element (see paragraphs [0002], [0017]); and 
the industrial process transmitter includes at least one wire extending from sensor circuitry contained in the sensor body through the bore and the projection and to the transmitter circuitry (see Fig. 1, see also paragraphs [0016] – [0017]).  

Regarding Claim 20, Vanderaa as modified above at least one seal between the projection and the bore (see compression ring 32 comprising spacer hoop 54 comprising a split ring, Fig. 3A, paragraphs [0019] and [0020]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861